                                                                         Case 8:20-bk-11507-ES               Doc 530 Filed 07/30/21 Entered 07/30/21 18:47:44                           Desc
                                                                                                               Main Document Page 1 of 5


                                                                         1       Ira D. Kharasch (CA Bar No. 109084)
                                                                                 John W. Lucas (CA Bar No. 271038)
                                                                         2       Jason H. Rosell (CA Bar No. 269126)
                                                                                 Victoria A. Newmark (CA Bar No. 183581)                                    FILED & ENTERED
                                                                         3       PACHULSKI STANG ZIEHL & JONES LLP
                                                                                 10100 Santa Monica Blvd., 13th Floor
                                                                         4       Los Angeles, California 90067                                                      JUL 30 2021
                                                                                 Telephone: (310) 277-6910
                                                                         5       Facsimile: (310) 201-0760
                                                                                 E-mail: ikharasch@pszjlaw.com                                                CLERK U.S. BANKRUPTCY COURT
                                                                                                                                                              Central District of California
                                                                         6                jlucas@pszjlaw.com                                                  BY duarte     DEPUTY CLERK
                                                                                          jrosell@pszjlaw.com
                                                                         7                vnewmark@pszjlaw.com

                                                                         8
                                                                                                              UNITED STATES BANKRUPTCY COURT
                                                                         9
                                                                                                               CENTRAL DISTRICT OF CALIFORNIA
                                                                        10
                                                                                                                           SANTA ANA DIVISION
                                                                        11
P ACHULSKI S TAN G Z IE HL & J O NES LLP




                                                                        12   In re:                                                        Case No. 8:20-bk-11507-ES
                                           LOS ANGELES, C ALIFO R NIA




                                                                        13   HCA WEST, INC., et al.,                                       Chapter 11
                                              ATTOR NE YS A T L AW




                                                                        14                             Debtors and Debtors-in              Jointly Administered With Case Nos.:
                                                                                                       Possession.                         8:20-BK-11508-ES and 8:20-BK-11509-ES
                                                                        15
                                                                             Affects:                                                      ORDER REGARDING MOTION FOR
                                                                        16                                                                 ORDER FURTHER EXTENDING THE
                                                                                   All Debtors                                             TIME PERIODS DURING WHICH THE
                                                                        17                                                                 DEBTORS HAVE THE EXCLUSIVE
                                                                                   HCA WEST, INC., ONLY                                    RIGHT TO FILE A PLAN AND TO
                                                                        18                                                                 SOLICIT ACCEPTANCES THEREOF
                                                                                                                                           PURSUANT TO SECTION 1121(D) OF THE
                                                                        19         HAI EAST, INC., ONLY                                    BANKRUPTCY CODE
                                                                        20         HNA, INC., ONLY                                         Date:         August 5, 2021
                                                                                                                    .                      Time:         10:30 a.m. (Pacific Time)
                                                                        21                                                                 Place:        ZoomGov
                                                                        22
                                                                                       Upon the Motion for Order Further Extending the Time Periods During Which the Debtors
                                                                        23
                                                                             Have the Exclusive Right to File a Plan and to Solicit Acceptances Thereof Pursuant to Section
                                                                        24
                                                                             1121(d) of the Bankruptcy Code (the “Motion”);1 and the Court having jurisdiction to consider the
                                                                        25
                                                                             Motion and the relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334; and consideration of
                                                                        26
                                                                             the Motion and the relief requested therein being a core proceeding pursuant to 28 U.S.C. § 157(b)(2);
                                                                        27

                                                                        28
                                                                             1
                                                                                 Capitalized terms not defined herein shall have the meanings used in the Motion.

                                                                             DOCS_LA:339128.2
                                                                         Case 8:20-bk-11507-ES            Doc 530 Filed 07/30/21 Entered 07/30/21 18:47:44                  Desc
                                                                                                            Main Document Page 2 of 5


                                                                         1   and venue being proper pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing that the relief

                                                                         2   requested in the Motion as modified by the Stipulation to Extend the Time Periods During Which the

                                                                         3   Debtors Have the Exclusive Right to File A Plan and to Solicit Acceptances Thereof Pursuant to

                                                                         4   Section 1121(d) of the Bankruptcy Code (the “Stipulation”) [Docket No. 527], is in the best interests

                                                                         5   of the Debtors’ estates, their creditors, and all other parties in interest; and the Debtors having provided

                                                                         6   appropriate notice of the Motion and the opportunity for a hearing on the Motion under the

                                                                         7   circumstances and no other or further notice need be provided; and the Court having considered the

                                                                         8   Motion, all pleadings and papers filed in connection with the Motion, including the Stipulation,; after

                                                                         9   due deliberation and sufficient cause appearing therefor,

                                                                        10           IT IS HEREBY ORDERED THAT:

                                                                        11           1.         The Motion is GRANTED, as set forth herein.
P ACHULSKI S TAN G Z IE HL & J O NES LLP




                                                                        12           2.         The Debtors’ exclusive right to file a plan is extended through and including
                                           LOS ANGELES, C ALIFO R NIA




                                                                        13   September 8, 2021.
                                              ATTOR NE YS A T L AW




                                                                        14           3.         The Debtors’ exclusive right to solicit acceptances from creditors for their plan is

                                                                        15   extended through and including November 8, 2021.

                                                                        16           4.         This Order is without prejudice to the Debtors’ rights to seek further extensions of the

                                                                        17   Exclusive Periods, which rights are fully reserved.

                                                                        18           5.         This Order is without prejudice to the rights of any party in interest to oppose further

                                                                        19   requests to extend the Exclusive Periods, which rights are fully reserved.

                                                                        20           6.         The hearing currently scheduled for August 5, 2021 is vacated.

                                                                        21           7.         The Court retains jurisdiction to interpret and enforce the terms of this Order.

                                                                        22

                                                                        23                                          [Signatures on Following Page]

                                                                        24

                                                                        25

                                                                        26
                                                                        27

                                                                        28


                                                                             DOCS_LA:339128.2                                       2
                                                                         Case 8:20-bk-11507-ES       Doc 530 Filed 07/30/21 Entered 07/30/21 18:47:44             Desc
                                                                                                       Main Document Page 3 of 5


                                                                         1    Consented to:

                                                                         2    Dated: July __, 2021                 LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
                                                                         3

                                                                         4
                                                                                                                   By:
                                                                         5                                                David L. Neale (SBN 141225)
                                                                                                                          Juliet Y. Oh (SBN 211414)
                                                                         6                                                LEVENE, NEALE, BENDER, YOO & BRILL
                                                                                                                          L.L.P.
                                                                         7                                                10250 Constellation Boulevard, Suite 1700
                                                                                                                          Los Angeles, California 90067
                                                                         8
                                                                                                                          Counsel to the Official Committee of Unsecured
                                                                         9                                                Creditors
                                                                        10

                                                                        11
P ACHULSKI S TAN G Z IE HL & J O NES LLP




                                                                              Dated: July __, 2021                KIRKLAND & ELLIS LLP
                                                                        12
                                           LOS ANGELES, C ALIFO R NIA




                                                                        13
                                              ATTOR NE YS A T L AW




                                                                                                                  By:
                                                                        14
                                                                                                                         Michael De Vries (CA Bar No. 211001)
                                                                        15                                               Christopher Lawless (CA Bar No. 268952)
                                                                                                                         KIRKLAND & ELLIS LLP
                                                                        16                                               555 South Flower Street
                                                                                                                         Los Angeles, CA 90071
                                                                        17
                                                                                                                         Attorneys for Motorola Solutions, Inc.
                                                                        18

                                                                        19

                                                                        20                                               ###
                                                                        21

                                                                        22

                                                                        23
                                                                               Date: July 30, 2021
                                                                        24

                                                                        25

                                                                        26
                                                                        27

                                                                        28


                                                                             DOCS_LA:339128.2                             3
                                                                       Case 8:20-bk-11507-ES      Doc 530 Filed 07/30/21 Entered 07/30/21 18:47:44            Desc
                                                                                                    Main Document Page 4 of 5


                                                                       1
                                                                           Dated: July 29, 2021
                                                                       2

                                                                       3                                       LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.

                                                                       4

                                                                       5

                                                                       6

                                                                       7                                       By:
                                                                                                                      David L. Neale (SBN 141225)
                                                                       8                                              Juliet Y. Oh (SBN 211414)
                                                                                                                      LEVENE, NEALE, BENDER, YOO & BRILL
                                                                       9                                              L.L.P.
                                                                                                                      10250 Constellation Boulevard, Suite 1700
                                                                      10                                              Los Angeles, California 90067
                                                                      11                                              Counsel to the Official Committee of Unsecured
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                                                                      Creditors
                                                                      12
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T L AW




                                                                      14   Dated: July __, 2021               KIRKLAND & ELLIS LLP
                                                                      15

                                                                      16                                      By:
                                                                                                                     Michael De Vries (CA Bar No. 211001)
                                                                      17                                             Christopher Lawless (CA Bar No. 268952)
                                                                                                                     KIRKLAND & ELLIS LLP
                                                                      18                                             555 South Flower Street
                                                                                                                     Los Angeles, CA 90071
                                                                      19
                                                                                                                     Attorneys for Motorola Solutions, Inc.
                                                                      20
                                                                      21

                                                                      22
                                                                                                                     ###
                                                                      23

                                                                      24

                                                                      25

                                                                      26
                                                                      27

                                                                      28


                                                                           DOCS_LA:339128.2                            3
                                                                       Case 8:20-bk-11507-ES      Doc 530 Filed 07/30/21 Entered 07/30/21 18:47:44            Desc
                                                                                                    Main Document Page 5 of 5


                                                                       1
                                                                           Dated: July __, 2021
                                                                       2

                                                                       3                                       LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.

                                                                       4

                                                                       5                                       By:
                                                                                                                      David L. Neale (SBN 141225)
                                                                       6                                              Juliet Y. Oh (SBN 211414)
                                                                                                                      LEVENE, NEALE, BENDER, YOO & BRILL
                                                                       7                                              L.L.P.
                                                                                                                      10250 Constellation Boulevard, Suite 1700
                                                                       8                                              Los Angeles, California 90067
                                                                       9                                              Counsel to the Official Committee of Unsecured
                                                                                                                      Creditors
                                                                      10

                                                                      11
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   Dated: July 29, 2021               KIRKLAND & ELLIS LLP
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T LAW




                                                                      14                                      By:
                                                                      15                                             Michael De Vries (CA Bar No. 211001)
                                                                                                                     Christopher Lawless (CA Bar No. 268952)
                                                                      16                                             KIRKLAND & ELLIS LLP
                                                                                                                     555 South Flower Street
                                                                      17                                             Los Angeles, CA 90071

                                                                      18                                             Attorneys for Motorola Solutions, Inc.

                                                                      19

                                                                      20

                                                                      21                                             ###

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26

                                                                      27

                                                                      28


                                                                           DOCS_LA:339128.2                            3
